Citation Nr: 1502456	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  08-27 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


ISSUES

1.  Entitlement to service connection for a leg cramping condition.

2.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus with right eye non-proliferative retinopathy.

3.  Entitlement to an initial compensable evaluation for sarcoidosis for the period prior to August 14, 2013, and 30 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his daughter, C.M.

ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to June 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Philadelphia, Pennsylvania that granted service connection for diabetes mellitus with right eye non-proliferative retinopathy, and denied service connection for a leg cramp condition, and from a December 2010 rating decision that granted service connection for sarcoidosis.

In November 2011, the Veteran testified at a Board hearing at the VA central office (VACO) in Washington, DC.  Subsequently, the Veterans Law Judge (VLJ) who conducted the November 2011 hearing retired from the Board.  In November 2014, the Veteran testified before the undersigned VLJ.  Transcripts of both proceedings have been associated with the claims file.  At the November 2014 Board hearing, the VLJ granted the Veteran's motion to advance his appeal on the Board's docket based on his advanced age (77 at that time).

In February 2012, the Board remanded the Veteran's claims for further development.  These matters are now returned to the Board for further review.

With regard to the leg cramping claim on appeal herein, the Board has recharacterized that claim as for entitlement to service connection for a leg cramping condition.  The Board acknowledges that this matter was previously characterized as an application to reopen a previously denied claim, which would require new and material evidence.  A careful review of the claims file, however, reveals that after the November 2007 rating decision that denied the Veteran's original claim, the Veteran timely filed a February 2008 notice of disagreement.  In May 2012, a Statement of the Case (SOC) was issued, which erroneously noted that the Veteran had not filed a notice of disagreement with the November 2007 rating decision, and instead noted that he had filed a request to reopen that was denied by a December 2010 rating decision.  The Veteran timely filed a June 2012 Form 9 substantive appeal.  Therefore, this matter constitutes an original claim for service connection, not a request to reopen a previously denied claim, and this matter relates back to his originally filed claim back in August 2007.

With regard to the issue of entitlement to a TDIU (referred for adjudication below), at the March 2010 DRO hearing involving the Veteran's claim for service connection for a leg cramping condition, the Veteran informally claimed entitlement to a TDIU due to his leg cramping condition (asserting he was laid off due to missing work because of his leg cramps).  The Board notes that the Veteran never asserted at the November 2011 or November 2014 Board hearings that he is unable to work due to his diabetes mellitus or sarcoidosis.  In fact, at the March 2010 DRO hearing, when questioned as to whether the Veteran was asserting that he was unable to work due to his leg cramping condition in addition to his sarcoidosis, the Veteran clarified that he was only claiming TDIU as due to his legs cramping.  Therefore, this matter will be referred for adjudication (see below), as there is no implicit claim for entitlement to a TDIU relating to his claims for higher initial ratings for his diabetes mellitus with right eye retinopathy and for his sarcoidosis.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The issues of entitlement to a TDIU, and entitlement to service connection for a stroke as secondary to diabetes mellitus, have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).   See DRO Hearing Transcript, March 2010; Board Hearing Transcript, November 2014.  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.

The Board has reviewed the Veteran's electronic records maintained in both Virtual VA and VBMS to ensure consideration of the totality of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A.  Leg Cramping Condition

The Veteran served on active duty from April 1963 to June 1974.  He claims that he has a leg cramping condition that is related to his active service.

The Veteran's claim was denied by way of a November 2007 rating decision based on the lack of evidence of a current disability.

Subsequently, recent VA treatment records reflect that the Veteran has complained of leg cramping, and that the Veteran reported he received treatment in an emergency department at a private hospital in Savannah, Georgia (but noting that the details were uncertain).  See, e.g., October 2014.  In that regard, the Veteran testified at the November 2014 Board hearing that his only private treatment for his leg condition was when he was hospitalized approximately three years prior in a facility in Savannah, Georgia, after his legs were "paralyzed" because he could not get up.  None of these private records, however, have been associated with the claims file.  Therefore, this matter should be remanded to obtain any outstanding private hospital records from the Savannah, Georgia hospital relating to his claim.  The Veteran should be asked to specify his dates of treatment at that facility.

With regard to the Veteran's service, a December 1962 pre-induction report of medical history again reflects he checked the box indicating that he experienced leg cramps, and the physician noted "leg cramps."  See VBMS at 59 of 94.  A January 1965 separation report of medical history reflects that he checked the box indicating that he experienced cramps in his legs, and the physician noted cramps in the legs on occasion, no disease found.  See VBMS at 52 of 94.  A January 1972 annual report of medical history again reflects that the Veteran complained of severe leg cramps.  See VBMS at 58 of 94.  March 1972 records reflect complaints of various symptoms including generalized cramping, and a diagnosis of sarcoidosis was recorded.  See VBMS at 87 of 94.  A September 1972 periodic report of medical history reflects that he checked the box indicating that he experienced cramps in his legs.  See VBMS at 45 of 94.  A May 1973 record reflects that he complained of muscle cramps in his thighs.  See VBMS at 81 of 94.  A January 1974 record from Ft. Leonard Wood Hospital reflects that the Veteran was evaluated for various symptoms, including leg cramps, and sarcoidosis was diagnosed.  See VBMS at 65 of 94.  A March 1974 record reflects that the Veteran complained of muscle cramps.  See VBMS at 64 of 94.  His June 1974 separation report of medical history reflects that he checked the box indicating that he experienced cramps in his legs.  See VBMS at 37 of 94.  

The Veteran testified that he underwent surgical treatment on his thigh during service at the Ft. Leonard Wood Hospital.  In that regard, a July 1973 record from that facility reflects that the Veteran had complained of pain and tenderness in both thighs that progressed to the point that he was unable to move from a chair without pain and walking.  See VBMS at 17-18 of 94.  He was admitted for evaluation for 10 days, including to evaluate for possible muscular involvement of his sarcoidosis.  Examination revealed multiple nodules on his thighs, and one was biopsied on his left thigh (microscopic impression was normal).  June and July 1973 records reflect that the Veteran complained of numbness due to the biopsy, and it was noted as suspected nerve damage or as due to skin involvement from his sarcoidosis.  See VBMS at 72-75 of 94.

The Veteran has not been provided with a VA examination relating to his claim.  In light of all of the above complaints of leg cramps in service, the Board finds that the Veteran should be afforded a VA examination relating to his claim.  The examiner should address, among other things, whether the Veteran's leg cramps are a symptom of his already service-connected sarcoidosis, or whether it constitutes a symptom of a separate condition.  If separate, the examiner should also address whether the leg cramping condition preexisted service, and if so, whether it was aggravated by service, or whether it was otherwise caused by or directly related to the Veteran's active service (as directed in greater detail in the directive below).

B.  Sarcoidosis Rating

The Veteran's sarcoidosis is currently assigned a noncompensable rating prior to August 14, 2013, and a 30 percent rating thereafter.  The Veteran seeks higher initial ratings.

As noted above, it is unclear whether the Veteran's claimed leg cramps are a manifestation of his already-service connected sarcoidosis, or whether they constitute a separate condition, and the leg cramping claim is being remanded for a VA examination to address the relationship between the two (if any).

In addition, the Board notes that the most recent April 2014 VA examination report cites pulmonary function test (PFT) results dated August 14, 2013.  The Veteran testified at the November 2014 Board hearing, however, that his symptoms had worsened since August 2013.  For example, the April 2014 VA examination report reflects that the examiner noted that the Veteran experienced no physiologic impairment and no symptoms due to his sarcoidosis.  The Veteran testified in November 2014, however, that he was experiencing shortness of breath.  Therefore, the Board finds that this matter should be remanded to afford the Veteran a new VA examination to ascertain the current severity of his sarcoidosis.

C.  Diabetes Mellitus 

The Veteran's diabetes mellitus with right eye non-proliferative retinopathy is currently assigned a 20 percent disability rating.  The Veteran seeks a higher initial rating.

The Veteran's diabetes mellitus is currently rated under Diagnostic Code 7913, which provides for a 20 percent rating for diabetes requiring insulin and a restricted diet; or an oral hypoglycemic agent and a restricted diet.  A higher 40 percent rating is provided for requiring insulin, a restricted diet, and regulation of activities.

The Board notes at the outset that the Veteran testified at the November 2014 Board hearing that he does not require insulin, and as shown above, the criteria for the next higher 40 percent rating includes requiring insulin.  At the same time, the Board acknowledges that the Veteran indicated at the November 2014 Board hearing that a stroke he experienced a few weeks prior had some relationship to his diabetes mellitus.  An October 2014 VA treatment record notes that the Veteran was treated at Nazareth Hospital for the stroke.  See VBMS at 54 and 66 of 172.  The Board has therefore referred the issue of entitlement to service connection for a stroke as secondary to diabetes mellitus for adjudication by the AOJ (see introduction above).  Because, however, the Veteran has identified private treatment records relevant to his diabetes, the Board finds that this matter should be remanded to obtain those private treatment records before a decision may be made on the claim - specifically, any outstanding treatment records from Nazareth Hospital dated around October 2014 relating to treatment for a stroke or diabetes should be obtained.

With regard to the Veteran's right eye retinopathy that is currently rated with his diabetes, the Board notes that the Veteran was last provided with a VA examination relating to his eye in June 2009 (with the most recent VA examinations for his diabetes having been in September 2007, June 2009, May 2011, and April 2014.  The June 2009 VA examiner opined that the Veteran had no diabetic retinopathy, and that his best corrected visual acuity was 20/25 in both eyes, noted as due to cataracts.  Recently, a January 2014 VA optometry record reflects that the clinician opined likewise that the Veteran had no diabetic retinopathy, and that his best corrected visual acuity was 20/30 in his right eye.  See VBMS at 4 of 28.  At the November 2014 Board hearing, however, the Veteran testified that he was experiencing black spots going across his right eye due to his retinopathy.  In light of the Veteran's testimony as well as the fact that he has not been afforded a vision VA examination since 2009, the Board finds that this matter should also be remanded to afford the Veteran a new VA examination for his right eye retinopathy.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the paper or electronic claims file all of the Veteran's VA treatment records dated since October 2014.

2.  Obtain any outstanding private treatment records from the hospital in Savannah, Georgia, where the Veteran indicated that he was treated around 2011 for his leg cramping.  To that end, ask the Veteran to complete a Form 21-4142 authorization.

Obtain any outstanding private treatment records from Nazareth Hospital relating to treatment for a stroke/ diabetes dated around October 2014.  To that end, ask the Veteran to complete a Form 21-4142 authorization.

3.  After all of the above development has been completed, schedule the Veteran for a VA examination to determine the current nature and the etiology of his claimed leg cramping condition.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

The examiner should opine as follows:

a) Whether the Veteran's leg cramping is a symptom or otherwise a component of his already service-connected sarcoidosis.

b) If not, whether it is clear and unmistakable (obvious, manifest, and undebatable) that the Veteran's leg cramping disorder preexisted service - if so, whether it is clear and unmistakable (obvious, manifest, and undebatable) that it was NOT aggravated by service (i.e. permanently worsened) or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.

c) If the leg cramping condition is not found to be a symptom or component of his sarcoidosis, and if it is not found to clearly and unmistakably have preexisted the Veteran's service, then opine whether it is at least as likely as not (a probability of 50 percent or greater) that it had its onset during the Veteran's active service or is otherwise related to his active service.

4.  After the above development in paragraphs (1) and (2) has been completed, afford the Veteran a new VA examination to address the current severity of his sarcoidosis, including providing new pulmonary function testing.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, including a PFT, and all clinical findings should be reported in detail.  A complete rationale for any opinions expressed should be provided.

The examiner should also address the effect of the Veteran's sarcoidosis on his activities of daily living and occupational functioning.

5.  After the above development in paragraphs (1) and (2) has been completed, afford the Veteran a new VA examination to address the current severity of his right eye retinopathy.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.

6.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

